Citation Nr: 1809744	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-05 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected instability of the right knee.

2. Entitlement to an initial rating in excess of 10 percent for service-connected degenerative changes of the right knee.

3. Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to August 2003 and from February 2008 to August 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and October 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2017, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 

Additionally, the issue of entitlement to a rating in excess of 10 percent for degenerative changes of the service-connected right knee has been raised by the October 2017 rating decision, which granted a separate evaluation for this condition.  As the Board retains jurisdiction over such issue as part and parcel of the Veteran's higher rating claim for instability of the right knee, it has been listed on the title page of this decision.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the November 2017 Board hearing referenced above, the Veteran testified that his service-connected right knee disability had worsened and that he was willing to attend a new VA examination to ascertain the current severity of his disability.  See BVA hearing transcript, p. 4.  Specifically, he stated that his right knee condition hindered his ability to perform activities of daily living.  Additionally, post-service VA treatment records indicate that his knee "catches" several times per week.  See July 18, 2013 VA Treatment Record.  Based on the Veteran's testimony of worsening symptomatology, and the fact that his last VA examination related to his right knee took place in October 2009, the Board finds that he should be afforded another VA examination to determine the current severity of his service-connected right knee disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

With respect to the issue of entitlement to service connection for a low back disability, the Veteran's service treatment records clearly indicate that the Veteran sought treatment for lower back pain during service, which he reported was the result of a lifting injury.  See August 22, 2000, and August 28, 2000, Service Treatment Records.  Additionally, at the November 2017 Board hearing, he testified that he was treated for a lower lumbar injury during service.  See BVA hearing transcript, p. 10.  Therefore, given that the Veteran has consistently reported lower back pain since separation, which is supported by objective findings, the Board finds that he should be afforded a VA examination to determine the etiology of his low back disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding medical records related to treatment of the Veteran's right knee and low back disabilities from the VA.

2. Schedule the Veteran for a new VA examination to determine the current severity of his service-connected right knee disability.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  All indicated studies, including x-rays should be performed.

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing or state why such testing is not warranted or not feasible in light of Correia v. McDonald, 28 Vet. App 158 (2016).  The degree at which pain begins must also be documented. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  In regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flare-ups, the examiner is requested to provide an estimate of the Veteran's functional loss due to flare-ups expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.

3. Schedule the Veteran for an appropriate examination to determine the nature and etiology of any low back disability present.

For any diagnosed low back disability, the examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that the disability was caused or aggravated by the Veteran's active duty service, to include his reported in-service lumbar spine injury. 

The examiner should specifically address the Veteran's reports of an in-service low back disability, as well as service treatment records documenting his complaints of lower back pain. 

A clear and complete rationale should be provided for any opinions expressed.

4. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues on appeal.  If the benefits sought are not granted, the AOJ should issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




